Citation Nr: 1002303	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  08-24 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for a 
service-connected right hip stress fracture.


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to 
November 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In her March 2005 claim, the Veteran raised the issue of 
entitlement to service connection for a left hip stress 
fracture.  As this matter is not currently developed or 
certified for appellate review, it is referred to the RO for 
appropriate action.


FINDING OF FACT

During the entire period on appeal, the Veteran's right hip 
stress fracture was not manifested by impairment of the 
femur; flail joint; extension, flexion, abduction, adduction, 
or rotation limited to any degree; or ankylosis.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a 
right hip stress fracture have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250, 
5251, 5252, 5253, 5254, 5255 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require 
VA to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Prior to the initial AOJ decision in this matter, the Veteran 
was notified by letter dated in March 2005 of the evidence 
required to establish service connection, the evidence not of 
record necessary to substantiate her claim for service 
connection, and the Veteran's and VA's respective duties for 
obtaining evidence.  Thereafter, the Veteran was granted 
service connection and assigned an initial disability rating 
and effective date.  As her claim was more than substantiated 
in that it was proven, the purpose that the notice is 
intended to serve has been fulfilled and no additional notice 
is required.  Dingess, 19 Vet. App. at 490-91.  Further, any 
defect in the notice that was provided is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The Board therefore 
finds that VA's duty to notify has been satisfied.

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records.  The 
Veteran also was afforded a VA examination in July 2006.

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, the Board finds that all 
necessary development has been accomplished, and no further 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Initial Evaluation

The Veteran seeks a higher initial disability evaluation for 
a right hip stress fracture.  The RO granted service 
connection for this condition in an April 2006 rating 
decision.  At that time, a noncompensable disability rating 
was assigned effective March 17, 2005.  The Veteran perfected 
an appeal of this decision.  She contends that her right hip 
stress fracture is more severe than contemplated by a 
noncompensable disability rating.

Disability evaluations are based upon VA's Schedule for 
Rating Disabilities as set forth in 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific percentage ratings for the 
disabilities.  The percentage ratings represent as far as 
practicably can be determined the average impairment in 
earning capacity due to a service-connected disability.  38 
U.S.C.A. § 1155.  The evaluation assigned is determined by 
comparing the extent to which a Veteran's service-connected 
disability impairs his ability to function under the ordinary 
conditions of daily life, as demonstrated by the Veteran's 
symptomatology, with a schedule of ratings.  Id.; 38 C.F.R. 
§ 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Examination reports must be interpreted, 
and if necessary reconciled, into a consistent picture so 
that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  However, any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3.

When an appeal arises from the initially assigned rating, as 
is the case here, consideration must be given as to whether 
staged ratings should be assigned to reflect entitlement to a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  The functional loss may be due to the absence of 
part or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  "[F]unctional 
loss due to pain is to be rated at the same level as the 
functional loss when flexion is impeded."  Schafrath, 1 Vet. 
App. at 592.  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment 
of the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those 
activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Pyramiding, the evaluation of the same disability or the same 
manifestation of a disability under different diagnostic 
codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, 
however, for a Veteran to have separate and distinct 
manifestations attributable to the same injury, which would 
permit a rating under several diagnostic codes.  The critical 
element permitting the assignment of multiple ratings under 
several diagnostic codes is that none of the symptomatology 
for any one of the conditions is duplicative or overlapping 
with the symptomatology of the other condition.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994). 

The Secretary shall give the benefit of the doubt to the 
Veteran when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran's service-connected right hip stress fracture is 
currently rated under 38 C.F.R. § 4.114, Diagnostic Code 
5255, for impairment of the femur.  Pursuant to this 
provision, malunion of the femur with slight knee or hip 
disability warrants a 10 percent evaluation, malunion with 
moderate knee or hip disability warrants a 20 percent 
evaluation, and malunion with marked knee or hip disability 
warrants a 30 percent evaluation.  Fracture of the surgical 
neck of the femur, with false joint, warrants a 60 percent 
evaluation, as does fracture of the shaft or anatomical neck 
of the femur with nonunion, without loose motion, and where 
weightbearing is preserved with the aid of a brace.  The 
highest evaluation of 80 percent is warranted for fracture of 
the shaft or anatomical neck of the femur with nonunion and 
with loose motion (spiral or oblique fracture).  38 C.F.R. § 
4.71a, Diagnostic Code 5255.

Several other Diagnostic Codes are potentially applicable to 
the Veteran's service-connected right hip stress fracture.  
Under Diagnostic Code 5251, extension of the thigh limited to 
5 degrees results in an evaluation of 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5251.  A 10 percent evaluation under 
Diagnostic Code 5252 requires flexion of the thigh limited to 
45 degrees.  A 20 percent evaluation requires flexion limited 
to 30 degrees, while a 30 percent evaluation requires flexion 
limited to 20 degrees and a 40 percent evaluation requires 
flexion limited to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5252.  Pursuant to Diagnostic Code 5253, impairment of 
the thigh manifested by limitation of adduction, with the 
inability to cross legs, or rotation, with the inability to 
toe-out more than 15 degrees on the affected leg, warrants a 
10 percent evaluation.  A 20 percent evaluation is warranted 
for limitation of abduction of the thigh if motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  
The normal range of motion for the hip is from 125 degrees 
flexion to 0 degrees extension and from 45 degrees abduction 
to 0 degrees adduction.  38 C.F.R. § 4.71, Plate II.

Ankylosis of the hip, rated according to Diagnostic Code 
5250, that is favorable combined with in flexion at an angle 
between 20 and 40 degrees and slight adduction or abduction 
results in a 60 percent evaluation.  A 70 percent evaluation 
under this provision requires intermediate ankylosis.  
Unfavorable or extremely unfavorable ankylosis where the foot 
does not reach the ground and crutches are needed warrants a 
90 percent evaluation and entitles the Veteran to special 
monthly compensation.  38 C.F.R. § 4.71a, Diagnostic Code 
5250.  Under Diagnostic Code 5254, an 80 percent rating is 
assigned for hip, flail joint.  38 C.F.R. § 4.71a, Diagnostic 
Code 5254.

Service treatment records reveal that in September 2000, the 
Veteran was treated for right hip and leg pain.  She was 
diagnosed with a stress fracture of the right proximal 
femoral neck, given pain medication, and placed on crutches.  
She also was referred to the Physical Training and 
Rehabilitation Program.  In March 2001, the Veteran's 
physical therapist noted that her right femoral neck stress 
fracture was healing.  However, in June 2001, the Veteran 
sought treatment for right hip pain.  She was assigned a 
permanent physical profile that excluded running, jumping, 
and ruckmarching and permitted walking, bicycling, and 
swimming only at her own pace and for a distance she set.

The claims file reveals no evidence that the Veteran received 
treatment for her right hip condition from either VA or from 
a private provider subsequent to service.  However, she did 
undergo a VA C&P examination in connection with her claim in 
July 2006.  At this examination, the Veteran stated that she 
has a desk job.  She reported pain in her right hip, 
especially when flexed, but denied flare-ups of joint 
disease.  She indicated that she was able to stand for 15 to 
30 minutes and walk for one quarter of a mile.  She noted, 
however, that she did not need an assistive aid to ambulate.  
The Veteran denied any trauma to, surgery on, or 
hospitalization for her right hip.  Upon examination, there 
was no evidence of abnormal weightbearing and the Veteran's 
gait was normal.  The Veteran's flexion of the right hip was 
0 to 125 degrees, extension was 0 to 30 degrees, abduction 
was 0 to 45 degrees, adduction was 0 to 25 degrees, internal 
rotation was 0 to 40 degrees, and external rotation was 0 to 
60 degrees.  The examiner noted that these results are 
consistent with a normal range of motion, and found no loss 
of range of motion upon repetition.  He noted, however, that 
the Veteran experienced pain in the anterior capsular area 
when her right hip is flexed.  There was no ankylosis or loss 
of a bone or part of a bone.  X-ray results revealed mild 
sclerosis along the medial aspect of the femoral neck.  The 
examiner indicated that this could be due to the Veteran's 
previous stress fracture.  He diagnosed her with a stress 
fracture of the right femoral neck, healed without residuals.

In light of the evidence of record, the Board finds that 
entitlement to a compensable evaluation for a right hip 
stress fracture is not warranted.  At no point during the 
period on appeal does the Veteran's right hip condition 
manifest malunion of the femur with slight knee or hip 
disability, the criteria required to establish a rating of 10 
percent disabling pursuant to Diagnostic Code 5255.  The X-
ray results of the Veteran's July 2006 VA C&P examination 
revealed no malunion of the femur, but rather only mild 
sclerosis.

The evidence also does not show that the Veteran is entitled 
to a compensable evaluation under any other Diagnostic Code.  
No flail joint was found at the Veteran's VA C&P examination, 
rendering Diagnostic Code 5254 inapplicable.  Diagnostic 
Codes 5251, 5252, and 5253 also are inapplicable, as the 
Veteran displayed normal range of motion with respect to 
extension, flexion, abduction, adduction, and rotation.  
Finally, consideration of Diagnostic Code 5250 is 
inappropriate since there was no ankylosis in the Veteran's 
right hip.

The Board acknowledges the Veteran's assertion that she 
experiences daily pain in her right hip.  Specifically, she 
reported in her claim that her pain has hindered her from "a 
lot of activities."  The Veteran, as a lay person, is 
competent to provide such evidence of how her right hip 
condition affects her everyday life.  See Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (finding lay testimony 
competent when it concerns features or symptoms of injury or 
illness).  Further, this evidence is corroborated by the 
findings of the VA examiner that the Veteran experiences pain 
in the anterior capsular region of her right hip upon 
flexion.  While the Board finds the Veteran's contention and 
the results of her July 2006 VA C&P examination credible, 
they do not warrant a compensable evaluation for her right 
hip stress fracture.  The VA examiner found no range of 
motion loss due to pain, weakness, fatigue, incoordination, 
or lack of endurance following repetitive use.  Therefore, 
the Board finds that the Veteran's pain is encompassed by the 
currently assigned noncompensable disability rating.  As 
such, entitlement to a compensable evaluation based on 
functional loss due to pain or flare-ups under 38 C.F.R. 
§ 4.40, 4.45, 4.59, and DeLuca v. Brown, 8 Vet. App. 202 
(1995) would not be appropriate.

Given the Board's findings that the Veteran's right hip 
stress fracture continuously has been noncompensable, staged 
ratings are not warranted in the present case.  As the 
preponderance of the evidence is against the Veteran's claim 
for a higher evaluation for any portion of the period on 
appeal, the benefit of the doubt rule does not apply.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The above determination continuing the Veteran's 
noncompensable disability evaluation for a right hip stress 
fracture is based on application of pertinent provisions of 
the VA's Schedule for Rating Disabilities.  The Board notes 
that there is no indication that the Veteran's right hip 
condition reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable 
evaluation on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b).  The Veteran has not identified any compelling 
exceptional or unusual disability factors.  The evidence of 
record also does not suggest any such factors.  In this 
regard, the Board observes that there is no showing that the 
Veteran's disability results in marked interference with 
employment.  Moreover, her right hip stress fracture has not 
required any, let alone, frequent periods of hospitalization 
or otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating are not met.  Remanding this claim 
to the RO for referral to and assignment of an extraschedular 
rating by the Under Secretary for Benefits or Director of the 
Compensation and Pension Service thus is not warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In addition, the Board notes that if the Veteran or the 
record reasonably raises the question of whether the Veteran 
is unemployable due to the disability for which an initial or 
increased rating is sought, then a total rating based on 
individual unemployability (TDIU) as a result of that 
disability must be considered as part of the claim.  See Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the 
Veteran has not contended that she is unemployable due to her 
right hip stress fracture.  There also is no such indication 
from the record.  Indeed, as noted above, the Veteran noted 
at her July 2006 VA C&P examination that she is employed and 
has a desk job.  As such, consideration of TDIU as a 
component to the Veteran's claim of entitlement to an initial 
compensable evaluation for a right hip stress fracture is not 
warranted.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial compensable evaluation for a 
service-connected right hip stress fracture is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


